Citation Nr: 1242465	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  06-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include as due to exposure to chemicals.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent prior to September 29, 2010 and 20 percent from September 29, 2010 for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from April 1974 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).

The Veteran testified at a Travel Board hearing before the undersigned at the New York RO in September 2009.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a March 2008 statement of the case (SOC) increased the Veteran's previously noncompensable rating for Hepatitis C to 10 percent, effective from November 5, 2001.  A February 2012 rating decision increased the rating to 20 percent, effective from September 29, 2010.  Regardless of the RO's actions, the issue remains before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's claims were remanded by the Board for additional development in August 2010.  The requested development having been partially completed, the matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a lung condition and increased ratings for PTSD and Hepatitis C.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Under the Veterans Claims Assistance Act of 2000 (VCAA), the duty to assist includes making reasonable efforts to obtain private medical records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  Pursuant to the Board's August 2010 remand, the Appeals Management Center (AMC) requested that the Veteran provide information as to any private treatment providers for the above claimed disabilities.  In compliance with that request, the AMC sent the Veteran a letter in September 2010 requesting such information and asked the Veteran either to provide any private records herself or authorization for VA to seek those records directly from the private providers.  The Veteran completed separate VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) for Drs. Joseph Bottino and Forrest Manheimer.  These releases were dated in September 2010.  It does not appear that the AMC requested from the private physicians the records authorized.  

In a November 2011 letter, the AMC informed the Veteran that the September 2010 authorizations had expired and that new authorizations were required.  In response, the Veteran submitted nine pages of private treatment letters in November 2011.  In a February 2012 rating decision the AMC increased the Veteran's Hepatitis C rating to 20 percent, effective from September 29, 2010, but otherwise denied the claims in a February 2012 supplemental statement of the case (SSOC).  

In a February 2012 statement, the Veteran attached information that she claimed to have provided the AMC in December 2011.  That information included updated VA Forms 21-4142, dated in November 2011; new private treatment records; duplicative treatment records received in November 2011; and an undated letter from a private treatment provider detailing the Veteran's PTSD symptoms and treatment.  The Veteran's February 2012 statement indicated that she did not believe that this information had been considered in rendering the February 2012 SSOC and specifically requested that the information be reviewed and another SSOC issued.

As the Veteran has provided authorization for private treatment records and it is unclear whether all such private records have been associated with the claims file and given that the Veteran has expressly indicated that she wishes the new evidence to be considered by the AMC and an SSOC issued prior to consideration by the Board, the Board cannot consider the additional evidence without first remanding the case to the AMC for initial review.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Request records from Drs. Joseph Bottino and Forrest Manheimer, as identified in the November 2011 authorizations.  If current authorizations are needed, these should be requested from the Veteran.  All records obtained or any response received should be associated with the claims file.

2.  After the above is complete, readjudicate the Veteran's claims light of all pertinent evidence (to include that submitted to the AMC in February 2012) and all pertinent legal authority then in effect.  If a complete grant of all benefits requested is not awarded for one or more of the claims, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


